DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments concerning the § 103 rejection of claim 1 have been fully considered and are persuasive. However, after further search and consideration, new grounds of rejection are made in view of additional prior art references. 
	Applicant’s arguments concerning the § 103 rejection of claims 15 and 19 have been fully considered but are moot because the amendments to these claims have caused them to be directed to a non-elected species, and thus these claims are now withdrawn.

Election/Restrictions
Claims 2, 4, 8, 9, 15-23 and 27-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 31, 2022. Specifically, amended claims 2, 4, 8, 9, 15-23 and 27-28 do not fall within the elected Species from Group 1 and/or 2 because they recite sensor and/or physiological sign types other than the particular combination elected. As such, these claims are drawn to a different combination (i.e. different species) than the specific one elected by Applicant, and are therefore withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11-13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0029890 A1 to Stump et al. (hereinafter “Stump”) in view of US 2009/0069642 A1 to Gao et al. (hereinafter “Gao”) in view of US 2019/0180879 A1 to Jain et al. (hereinafter “Jain”) in view of US 2014/0257122 A1 to Ong et al. (hereinafter “Ong”).
Regarding Claim 1, Stump teaches:
A computer-implemented method for automated triage prioritization, the method comprising, on a mobile communication and display device (see e.g. claim 1 of Stump which recites nearly identical claim language): 
communicating with a plurality of monitoring devices via a network to receive a plurality of electronic signals regarding a plurality of subjects (see e.g. claim 1 of Stump which recites nearly identical claim language), the received plurality of electronic signals corresponding to: 
a respective plurality of real-time physiological parameters monitored by each of the plurality of monitoring devices at a surface of the respective subject (see e.g. claim 1 of Stump which recites nearly identical claim language), wherein the respective plurality of real-time physiological parameters comprise electrocardiogram (see e.g. Para. 47); ballistocardiogram (see e.g. Para. 44); and blood pressure (see e.g. Para. 44); and 
generating respective machine readable values and respective human readable values indicative of respective physiological signs corresponding to the respective plurality of monitored physiological parameters for each of the plurality of subjects using the received electronic signals (see e.g. claim 1 of Stump which recites nearly identical claim language), wherein the plurality of physiological signs comprise respiratory rate (see e.g. Para. 44); heart rate (see e.g. “heart rate sensor” in Para. 42); 
generating a respective prognosis score for each of the plurality of subjects using the generated respective machine readable values (see e.g. claim 1 of Stump which recites nearly identical claim language); 
generating a triage prioritization order for the plurality of subjects using the generated prognosis scores (see e.g. claim 1 of Stump which recites nearly identical claim language); and
5ATTORNEY DOCKET NO. T4114-00002 in response to generating the triage prioritization order for the plurality of subjects, changing a display of the respective generated human readable values for the plurality of subjects (see e.g. claim 1 of Stump which recites nearly identical claim language).

	Stump fails to teach “wherein one or more of the plurality of monitoring devices is configured to act as a monitoring hub in an ad hoc network formed by the plurality of monitoring devices, and wherein the monitoring hub monitoring device is configured to receive transmitted electronic signals, over the ad hoc network, from each of the other monitoring devices of the plurality of monitoring devices, and to aggregate the transmitted electronic signals with respective electronic signals generated by the monitoring hub monitoring device based on the respective real-time monitored physiological parameters of the respective subject.” Another reference, Gao, teaches a similar diagnostic invention including multiple wearable patient monitors (see, e.g., the abstract and FIG. 5) wherein one or more of the plurality of monitoring devices is configured to act as a monitoring hub in an ad hoc network formed by the plurality of monitoring devices, and wherein the monitoring hub monitoring device is configured to receive transmitted electronic signals, over the ad hoc network, from each of the other monitoring devices of the plurality of monitoring devices, and to aggregate the transmitted electronic signals with respective electronic signals generated by the monitoring hub monitoring device based on the respective real-time monitored physiological parameters of the respective subject (see e.g. FIG. 5 and Paras. 129-135 and 143). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Stump to include this functionality as seen in Gao because it would enhance the connectivity of the system, e.g. in situations where a dedicated wireless hub is not available.  
	Stump fails to specifically teach measuring “at least one of skin conductance or skin resistance” and “at least one of hydration level, stress level, or neurological response.” Another reference, Jain, teaches a similar system for triaging multiple patients including a wearable device which can measure a variety of physiological signals including skin conductance and stress (see Para. 48 of Jain). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Stump to further measure skin conductance and stress, as taught by Jain, because it would enhance Stump’s overall usefulness and versatility by providing additional useful diagnostic information about the patient.
Stump fails to specifically teach measuring R-R interval. Another reference, Ong, teaches a similar invention for triaging patients including the measuring of R-R interval (see e.g. Paras. 30-32, 53-54, 112, 114, 138, 140 and Claims 63-64). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Stump to further include measuring R-R interval, as taught by Ong, because it would enhance Stump’s overall usefulness and versatility by providing additional useful diagnostic information about the patient.

Regarding Claim 11, see e.g. claims 1, 4 and 12 of Stump.

	Regarding Claim 12, see e.g. claims 12 and 19 of Stump.

	Regarding Claim 13, see e.g. claim 7 of Stump.

	Regarding Claim 26, see e.g. Paras. 97, 102-103 and Claim 11 of Stump.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792